SCHALL, Circuit Judge,
coneurring-in-part and dissenting-in-part.
The majority affirms the United States Patent and Trademark Office Board of Patent Appeals and Interferences’ (“Board’s”) affirmance of the rejection of claims 1-3, 9, 10, 15, 19, 30, 38-43, 45-51, 55, and 56 of United States Patent Application No. 07/620,729 (the “ ’729 Application”) and claims 2, 5, 7, and 14-22 of United States Patent No. 5,372,188 (the “ ’188 patent”). I agree with the majority in all but one respect. Specifically, I would not affirm the rejection of claims 9, 10, 50, and 51 of the ’729 application. I reach this result because I do not believe that substantial evidence supports the Board’s conclusion that claims 9, 10, 50, and 51 of the ’729 application, which recite “a hydraulic diameter in the range of 0.015 to 0.07,” are not entitled to the earlier filing date of October 2, 1985. These claims are therefore allowable because the Board did not affirm rejections of them based on art predating October 2, 1985.
For a claim in a later-filed application to be entitled to the filing date of an earlier application under 35 U.S.C. § 120, the earlier application must comply with the written description requirement of 35 U.S.C. § 112,111. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1571, 41 USPQ2d 1961, 1965-66 (Fed.Cir.1997). To meet the § 112,111 written description requirement, “the applicant must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed.Cir.1991).
In this case, Figure 3, which appears in the ’729 application and all of the previous related applications back to the October 2, 1985 application,1 conveys to someone *862skilled in the art that the inventor was in possession of a hydraulic diameter (“HD”) range of 0.015 to 0.070 inches, the inventive range recited in claims 9, 10, 50, and 51 of the ’729 application. The ’729 application and all previous applications state, in their specifications, that Figure 3 depicts “curves based on a heat transfer model for a core made according to the present invention.” The curves in Figure 3, which graph the transfer of heat in relation to HD, are labeled INVENTION and extend from 0.015 to 0.070 inches. We even noted in Modine Manufacturing Co. v. United States International Trade Commission, 75 F.3d 1545, 1552, 37 USPQ2d 1609, 1613 (Fed.Cir.1996), that Figure 3 “show[s] improved performance at hydraulic diameters up to 0.070 inch.”
The majority concludes that statements in the ’729 application, which were not in the October 2, 1985 application, would lead a skilled artisan to believe that the inventor only possessed a HD range of 0.015 to 0.040 inches, not a HD range up to 0.070 inches. Majority, slip op. at 3. However, these statements do not disavow the HD range of 0.040 to 0.070 inches that is described in Figure 3 as the INVENTION. The inventor merely indicated that a HD range of 0 .015 to 0.040 inches is particularly advantageous. Someone skilled in the art, looking at Figure 3, still would recognize that the inventor was in possession of a HD range from 0.015 to 0.070 inches, the invention recited in claims 9, 10, 50,and 51 of the ’729 application.
For the foregoing reasons, I respectfully concur-in-part and dissent-in-part.

. Figure 3 was later renumbered as Figure 5 and thus appears as Figure 5 in the '729 *862application.